Citation Nr: 9903426	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
nervous disorder.  


REMAND

The veteran asserts that he was first treated for a nervous 
condition during active duty at a private hospital in 
Nuremberg, Germany in 1980 or 1981, but that he does not 
remember the name of the hospital.  He contends that he 
continued to have psychiatric problems after his discharge 
from service in June 1982.  

The claims file includes a DARP Form 249, Total Service 
(Qualifying and Nonqualifying) for Longevity Pay Purposes, 
which shows that the veteran served in the United State Army 
Reserve from June 1982 to June 1992.  This document also 
reveals that the veteran had 52 active duty points during the 
period of June 5, 1982, to June 4, 1983; that he had 54 
active duty points from June 5, 1985, to June 4, 1986; and 
that he had 18 active duty points during the period from June 
5, 1986 to June 4, 1987.  

The Board notes that when the veteran was hospitalized at the 
Waco, Texas VA Medical Center (MC) from June 21, 1985, to 
July 9, 1985, it was noted that he had previously been 
discharged from that hospital on June 6, 1985.  Additionally, 
June and July 1985 Wise County Outreach records show that the 
veteran was first admitted to the Waco, Texas VAMC in May 
1985.  However, the May to June 6, 1985, hospital records 
have not been obtained.  


At a Video Conference Hearing in September 1998, the veteran 
reported that he had been receiving Social Security benefits 
for at least 10 years and that he could get the Social 
Security Administration records.  However, no such records 
have been submitted and the Board finds that the RO should 
attempt to obtain them.  Additionally, in view of the 
veteran's active service of almost seven years, it appears 
that the service medical records on file are not complete.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should attempt to obtain any 
additional active duty and subsequent 
reserve service medical records and a 
copy of the veteran's DD Form 214 for his 
period of active service from June 1978 
to June 1982, inasmuch as there is a 
discrepancy between two copies already on 
file.  Included should be any records of 
claimed hospitalization for psychiatric 
problems in Nuremberg, Germany, in 1980 
in 1981.  Although the veteran claims to 
have been treated at a private hospital, 
if such had been at U.S. Government 
expense a copy of the hospital report 
likely would have been sent to the 
veteran's command.  The RO should also 
attempt to obtain any active duty or 
reserve personnel or administrative 
records that might bear any light on his 
mental status.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.




3.  The RO should attempt to obtain all 
psychiatric treatment records from the 
Waco, Texas VAMC that have not already 
been obtained, particularly the May to 
June 1985 hospital records.  

4.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
application to reopen his claim for 
service connection for a nervous 
disorder.  Such evidence would include 
any medical records showing a psychiatric 
disorder during active service or any 
period of active duty for training or 
within one year after the veteran's 
discharge from active service or medical 
evidence or opinion that tends to link 
any current psychiatric disorder to 
service.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all identified evidence from any 
sources indicated.  

5.  The RO should then review the 
veteran's claims file to assure that the 
requested development has been completed 
to the extent possible.  See Stegall v. 
West, 11 Vet App 268 (1998).  Any 
additional development deemed necessary 
should be conducted.

6.  The claim should then be 
readjudicated.  In previously determining 
that no new and material evidence had 
been submitted to reopen the claim, the 
RO had relied on the interpretation of 
38 C.F.R. § 3.156(a) (1998) by the United 
States Court of Veterans Appeals and 
concluded that the additional 
evidence did not present a reasonable 
possibility of changing the outcome.  
However, that interpretation of 38 C.F.R. 
§ 3.156(a) was recently overruled by the 
United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), so the RO 
should now apply apply 38 C.F.R. 
§ 3.156(a) as set forth in Hodge.  See 
Pylman v. West, No. 95-820 (U.S. Vet. 
App. Nov. 24, 1998); Henderson v. West, 
12 Vet. App. 11 (1998); Bernard v. Brown, 
4 Vet. App. 384 (1993).  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  








In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


